DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 9/23/2021 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.            Information Disclosure Statement submitted 1/4/2022 is acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW  REJECTIONS
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 4-9, 12-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2013/0118517) in view of Rabe et al. (US Patent 6,531,142),  Lezer et al. (US 2006/0057085) and (JP4130678B2).
Foley et al. (US 2013/0118517) (hereinafter Foley et al.) disclose a gel having SPF of at least 15 comprising a combination of ultraviolet A and ultraviolet B sunscreen agents (abstract). Foley et al. disclose a method of applying a cosmetic composition to skin comprising applying and one of the gels disclosed to skin, and subsequently applying a cosmetic composition onto the gel. The cosmetic composition can be applied after the gel has dried on the skin and the gel can dry within 30 seconds to 5 minutes after topical application to skin and the cosmetic composition can be a foundation product (para 0012). The composition (e.g., foundation) can be applied via spray (para 0081). 
Foley et al. disclose methods of application of UV absorbers and then foundation sprayed but does not disclose the composition is applied via electrospraying.
Rabe et al. (US Patent 6,531,142) (hereinafter Rabe et al.) disclose electrospraying compositions are proposed as a means for more efficient consumption and product activity, control over application, ease and cleanliness and even coverage (col. 1, lines 29-33). The present compositions provide good spray quality under conditions of electrostatic spraying (col. 2, lines 5-6). Improved evenness of pigment deposition and improved skin feel is achieved (col. 2, lines 42-43). The compositions comprise one or more liquid insulating materials which are volatile (col. 4, lines 13-27). The compositions may comprise 2-90 % conductive materials which may be volatile and include liquid conductive materials such as water, alcohols, glycols, polyols and 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients such a composition to be electrostatically sprayed comprising volatile component (e.g., ethanol) in combination with film formers  to arrive compositions yielding no more than one would expect from such an arrangement.
Foley et al. in view of Rabe et al. have been discussed supra and do not disclose fiber. Lezer et al. (US 2006/0057085) disclose fibers for use in cosmetics such as 
One of ordinary skill in the art recognizes that the adhesion of the composition (i.e., coating) to skin is influenced by the spray rate of the product, the rate of application of the product to the skin and amount applied to the skin and the electrostatic spraying of a composition (i.e., coating) provides one or more skin care benefits such as adhesion and improved skin feel ( see JP4130678B2). Thus, the use of electrostatically spraying would provide for better adhesion and durability  vs a composition that is not electrostatically sprayed. Lezer et al. disclose fibers for use in cosmetics such as foundations where fibers are used to give it staying power (i.e. durability) over time.

5.	Claims 1, 10-11 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2013/0118517) in view of Rabe et al. (US Patent 6,531,142), Lezer et al. (US 2006/0057085) and (JP4130678B2) as applied to claims 1-2, 4-9, 12-17 and 19-20 above, and further in view of Ao et al. (US 20150342855). 
Foley et al. in view of Rabe et al. has been discussed supra and disclose film forming polymers such as silicone resin but does not disclose film forming polymers such those selected from the group polyvinyl butyral resin or polyurethane resin.
.
	 
6.	Claims 1-2, and 4-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Amari et al. (US 20190053602) in view of  Foley et al. (US 2013/0118517) and  Rabe et al. (US Patent 6,531,142).
Amari et al. (US 20190053602) (hereinafter Amari et al.) disclose coating the skin by applying a liquid agent and electrostatically spraying a composition directly on skin to form a coating where the electrostatic spraying composition contains one or more volatile substances selected from water, alcohols, and ketones and a polymer having a coating formation ability (claim 1). The electrostatic spraying forms a porous coating including comprising deposit of fibers (claims 2-3). Component a (volatile oil can be from 55-96 % ( para 0030). Component b can be from 2-50 % (para 0031). Polyurethanes are disclosed (para 0029). 
Amari et al. does not disclose applying composition of UV agent. 
Foley et al. (US 2013/0118517) (hereinafter Foley et al.) disclose a gel having SPF of at least 15 comprising a combination of ultraviolet A and ultraviolet B sunscreen agents (abstract). Foley et al. disclose a method of applying a cosmetic composition to skin comprising applying and one of the gels disclosed to skin, and subsequently 
Foley et al. disclose methods of application of UV absorbers and then foundation sprayed but does not disclose the composition is applied via electrospraying.
Rabe et al. (US Patent 6,531,142) (hereinafter Rabe et al.) disclose electrospraying compositions are proposed as a means for more efficient consumption and product activity, control over application, ease and cleanliness and even coverage (col. 1, lines 29-33). The present compositions provide good spray quality under conditions of electrostatic spraying (col. 2, lines 5-6). Improved evenness of pigment deposition and improved skin feel is achieved (col. 2, lines 42-43). The compositions comprise one or more liquid insulating materials which are volatile (col. 4, lines 13-27). The compositions may comprise 2-90 % conductive materials which may be volatile and include liquid conductive materials such as water, alcohols, glycols, polyols and mixtures (col. 5, lines 14-55). Ethanol and mixtures are disclosed (col. 5, lines 50-55) (monovalent chain aliphatic alcohol as disclosed in the specification). The range disclosed overlaps with the instant claims. The compositions can contain materials for enhancing wear or transfer resistance via film forming properties which may be used from 0.5 to 20 % (col, 9 lines 37-51). The ratio overlap because the conductive material (ethanol can be from 2-90 and the film former can be from 0.5-20 % which encompass ratios (e.g., 4 times as much ethanol at the lower end 2/0.5). The formulations are 
It would have been prima facie obvious to one of ordinary skill in the art to apply a composition to the skin that includes UV cosmetic where the skin is also treated with a separate electrochemically sprayed coating composition. One would have been motivated to utilize UV absorbers in the cosmetic compositions for the purposes of UV protection. 




DOUBLE PATENTING 
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 and 4-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16462401. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to forming a coating for a cosmetic on the surface of the skin wherein the composition is electrostatically sprayed to form a porous coating composed of a deposit of fibers (claims 2-3 of ‘401). The differences being that the instant claims recite UV protective coatings where the cosmetic composition contains a UV protective agent . As disclosed supra Foley disclose SPF of at least 15 comprising a combination of ultraviolet A and ultraviolet B sunscreen agents (abstract). Foley et al. disclose a method of applying a cosmetic composition to skin comprising applying and one of the gels disclosed to skin, and subsequently applying a cosmetic composition onto the gel. The cosmetic composition can be applied after the gel has dried on the skin and the gel can dry within 30 seconds to 5 minutes after topical application to skin and the cosmetic composition can be a foundation. It would have . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 and 4-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 15768998. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to forming a coating for a cosmetic on the surface of the skin wherein the composition is electrostatically sprayed to form a porous coating composed of a deposit of fibers. The differences being that the instant claims recite UV protective coatings where the cosmetic composition contains a UV protective agent . As disclosed supra Foley disclose SPF of at least 15 comprising a combination of ultraviolet A and ultraviolet B sunscreen agents (abstract). Foley et al. disclose a method of applying a cosmetic composition to skin comprising applying and one of the gels disclosed to skin, and subsequently applying a cosmetic composition onto the gel. The cosmetic composition can be applied after the gel has dried on the skin and the gel can dry within 30 seconds to 5 minutes after topical application to skin and the cosmetic composition can be a foundation. Foley discloses the cosmetic (foundation) can be in powder form (para 0051 and 153). It would have been prima facie obvious to one of ordinary skill in the art to include UV agents in the cosmetic composition that is applied to the skin for the purpose of providing UV protection. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 1-2 and 4-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 113-22 of copending Application No. 16527844. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to forming a coating for a cosmetic on the surface of the skin wherein the composition is electrostatically sprayed to form a porous coating composed of a deposit of fibers. The differences being that the instant claims recite UV protective coatings where the cosmetic composition contains a UV protective agent . As disclosed supra Foley disclose SPF of at least 15 comprising a combination of ultraviolet A and ultraviolet B sunscreen agents (abstract). Foley et al. disclose a method of applying a cosmetic composition to skin comprising applying and one of the gels disclosed to skin, and subsequently applying a cosmetic composition onto the gel. The cosmetic composition can be applied after the gel has dried on the skin and the gel can dry within 30 seconds to 5 minutes after topical application to skin and the cosmetic composition can be a foundation. Foley discloses the cosmetic (foundation) can be in powder form para 0051 and 153). The method of application of a composition x (i.e., cosmetic) is applied to skin and then sprayed with the electrostatic coating formulation. It would have been prima facie obvious to one of ordinary skill in the art to include UV agents in the cosmetic composition that is applied to the skin for the purpose of providing UV protection. The method of application of a composition x (i.e., cosmetic) is applied to skin and then sprayed with electrostatic coating. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-2 and 4-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17285709. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to forming a coating for a cosmetic on the surface of the skin wherein the composition is electrostatically sprayed to form a porous coating composed of a deposit of fibers. The differences being that the instant claims recite UV protective coatings where the cosmetic composition contains a UV protective agent . As disclosed supra Foley disclose SPF of at least 15 comprising a combination of ultraviolet A and ultraviolet B sunscreen agents (abstract). Foley et al. disclose a method of applying a cosmetic composition to skin comprising applying and one of the gels disclosed to skin, and subsequently applying a cosmetic composition onto the gel. The cosmetic composition can be applied after the gel has dried on the skin and the gel can dry within 30 seconds to 5 minutes after topical application to skin and the cosmetic composition can be a foundation. Foley discloses the cosmetic (foundation) can be in powder form para 0051 and 153). The method of application of a composition x (i.e., cosmetic) is applied to skin and then sprayed with the electrostatic coating formulation. It would have been prima facie obvious to one of ordinary skill in the art to include UV agents in the cosmetic composition that is applied to the skin for the purpose of providing UV protection. The method of application of a composition x (i.e., cosmetic) is applied to skin and then sprayed with electrostatic coating. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-2 and 4-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17266880. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to forming a coating for a cosmetic on the surface of the skin wherein the composition is electrostatically sprayed to form a porous coating composed of a deposit of fibers. The differences being that the instant claims recite UV protective coatings where the cosmetic composition contains a UV protective agent . As disclosed supra Foley disclose SPF of at least 15 comprising a combination of ultraviolet A and ultraviolet B sunscreen agents (abstract). Foley et al. disclose a method of applying a cosmetic composition to skin comprising applying and one of the gels disclosed to skin, and subsequently applying a cosmetic composition onto the gel. The cosmetic composition can be applied after the gel has dried on the skin and the gel can dry within 30 seconds to 5 minutes after topical application to skin and the cosmetic composition can be a foundation. Foley discloses the cosmetic (foundation) can be in powder form para 0051 and 153). The method of application of a composition x (i.e., cosmetic) is applied to skin and then sprayed with the electrostatic coating formulation. It would have been prima facie obvious to one of ordinary skill in the art to include UV agents in the cosmetic composition that is applied to the skin for the purpose of providing UV protection. The method of application of a composition x (i.e., cosmetic) is applied to skin and then sprayed with electrostatic coating. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1-2 and 4-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20  of copending Application No. 1696695.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to forming a coating for a cosmetic on the surface of the skin wherein the composition is electrostatically sprayed to form a porous . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO ARGUMENTS
8.	Applicants argue that Rabe even if combined with Foley, Lezer and Ao fail to disclose or suggests a method of producing a UV protective porous coating composted of a fiber deposit on skin, much less the advantages provided thereby. 
In response, the Examiner respectfully submits that Rabe discloses pores and while it did not disclose fiber deposit, Lezer et al. was relied upon to cure this deficiency. Lezer disclose fibers for use in cosmetics such as foundations where fibers are used to give it staying power over time (abstract and para 0011). It would have been prima facie obvious to have the coating foundation applied in the form of fibers as use of fibers in 
Applicants further argue Example 1 and Comparative Examples 1and 4 demonstrate the improvement of UV protection by using a UV composition and a porous coating composed of a fiber deposit. 
In response, this is not found persuasive because the Examples are not commensurate in scope with the claim 1 reciting any UV protective agent with any composition in any amount. Furthermore, the cosmetic Examples show cosmetic A (i.e., with UV) applied without the electrostatic coating as well as comparative example 4 with just the composition A which doesn’t contain the UV agent. It is not unexpected that for comparative Example 4, there would not be good SPF protection as there is no UV agent. One of ordinary skill in the art recognizes that the adhesion of the composition (i.e., coating) to skin is influenced by the spray rate of the product, the rate of application of the product to the skin and amount applied to the skin and the electrostatic spraying of a composition (i.e., coating) provides one or more skin care benefits such as adhesion and improved skin feel ( see JP4130678B2). Thus, the use of electrostatically spraying would provide for better adhesion and durability  vs a 
CORRESPONDENCE
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615